TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00506-CV



                      Richard Johnson and Janice Johnson, Appellants

                                               v.

                               James Marsh III, P.E., Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
             NO. 32,230, HONORABLE ED MAGRE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Richard Johnson and Janice Johnson have filed an unopposed motion to

dismiss their appeal. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: October 9, 2009